Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 19 are pending in this application

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8/19/2021 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As to claims 1, a “system” is being recited, however, it appears that the system would reasonably be interpreted by one of ordinary skill in the art as software per se. because it fails to recite a hardware component (i.e. hardware processor or physical memory) to enable the function to be realized.

	It is noted that although the claims do recite “a repository”, the disclosure doesn’t appear to provide evidence that the repository is hardware. In fact, it is only described as database elements beginning at paragraph 0036. Accordingly, the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category.

Claims 1 – 5, are rejected under 35 USC §101 for the same reasons as claim 1 above due to their respective dependency on claim 1.

Claims 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As to claims 6, a “system” is being recited, however, it appears that the system would reasonably be interpreted by one of ordinary skill in the art as software per se. because it fails to recite a hardware component (i.e. hardware processor or physical memory) to enable the function to be realized.

Claims 6 – 12, are rejected under 35 USC §101 for the same reasons as claim 6 above due to their respective dependency on claim 6.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 13 of U.S. Patent No. 11,113,258 contain(s) every element of claim(s) 1, 6 and 13 of the instant application and as such anticipate(s) claim(s) 1, 6 and 13 of the instant application.


Patent No. 11,113,258
Current application # 17/404,047

Claim 13:
A method for data consolidation of an artificially-intelligent centralized key data repository, the method comprising: 
reviewing a plurality of databases, each database included in the plurality of databases comprising one or more tables; 
based on the reviewing, determining: 
duplicate records within the plurality of databases; 
comparable records within the plurality of databases; 
a utilization metric for each table included within the plurality of databases;
ranking the tables included in the plurality of databases based on the utilization metric, wherein more frequently used tables receive higher ranking and less frequently used tables receive lower ranking; 
determining and assigning memory locations for each table, the memory locations including a plurality of memory locations with shorter than a threshold response time and a plurality of locations with greater than the threshold response time, wherein tables with greater than a threshold frequency are assigned to memory locations with shorter than the threshold response time and tables with lower than the threshold frequency are assigned to memory locations with greater than the threshold response time; 
identifying one or more recommendations for database synchronization and/or database usage optimization; 
displaying the recommendations to operator; and 
executing the recommendations upon receipt of operator confirmation.

Claim 1:
An artificially-intelligent, continuously-updating, centralized database identifier repository system comprising: 
a plurality of databases; wherein the artificially-intelligent, continuously-updating, centralized database identifier repository system: 
reviews the plurality of databases, each database included in the plurality of databases comprising one or more tables, in order to determine: 
duplicate records within the plurality of databases; 
comparable records within the plurality of databases; and 
a utilization metric for each table included within the plurality of databases; 
based on the review:
identifies one or more recommendations for database synchronization and/or database usage optimization;
 ranks the tables included in the plurality of databases based on the utilization metric, wherein more- frequently-used tables receive a relatively higher ranking with respect to the other members of the plurality of databases and less-frequently-used tables receive a relatively lower ranking with respect to the other members of the plurality of databases;
determines and assigns memory locations for each table, said memory locations including a plurality of memory locations associated with shorter than a threshold response time and a plurality of locations associated with greater than the threshold response time, wherein tables with greater than a threshold frequency are assigned to memory - 14 -locations with shorter than the threshold response time and tables with lower than the threshold frequency are assigned to memory locations with greater than the threshold response time; 
displays the recommendations to an operator; and 
executes the recommendations upon receipt of operator confirmation.

Claim 6:
A centralized database identifier system comprising: 
a plurality of databases, the plurality of databases comprising a plurality of data elements, each data element being associated with data included in one or more of the plurality of databases; 
- 15 -a plurality of database identifiers, each database identifier identifying a database included within the plurality of databases; and 
a linkage between each data element and one or more database identifiers, each of the one or more database identifiers identifying a database, included in the plurality of databases, that includes data associated with each data element;
wherein the system: 
reviews the plurality of databases in order to determine: 
duplicate data elements within the plurality of databases; 
comparable data elements within the plurality of database; and a
utilization metric for each data element included within the plurality of databases; 
based on the review: 
identifies one or more recommendations for database synchronization and/or database usage optimization; 
ranks the data elements included in the plurality of database, and the linked database identifiers, based on the utilization metric, wherein more-frequently-used data elements receive a relatively higher ranking within respect to the other members of the plurality of databases and less-frequently-used data elements receive a relatively lower ranking with respect to the other members of the plurality of databases; and
determines and assigns memory locations for each data element, said memory locations including a plurality of memory locations associated with shorter than a threshold response time and a plurality of locations - 16 -associated with greater than the threshold response time, wherein data elements with greater than a threshold frequency are assigned to memory locations with shorter than the threshold response time and data elements with lower than the threshold frequency are assigned to memory locations with greater than the threshold response time; 
displays the recommendations to an operator; and 
executes the recommendations upon receipt of operator confirmation.

Claim 13:
an artificially- intelligent centralized key data repository, the method comprising: 
reviewing a plurality of databases, each database included in the plurality of databases comprising one or more data elements; 
based on the reviewing, determining: 
duplicate data elements within the plurality of databases; 

- 18 -comparable data elements within the plurality of databases; 
a utilization metric for each data element included within the plurality of databases; 
ranking the data elements included in the plurality of databases based on the utilization metric, wherein more frequently used data elements receive higher ranking and less frequently used data elements receive lower ranking;
determining and assigning memory locations for each data element, the memory locations including a plurality of memory locations with shorter than a threshold response time and a plurality of locations with greater than the threshold response time, wherein data elements with greater than a threshold frequency are assigned to memory locations with shorter than the threshold response time and data elements with lower than the threshold frequency are assigned to memory locations with greater than the threshold response time;
identifying one or more recommendations for database synchronization and/or database usage optimization;
displaying the recommendations to operator; and 
executing the recommendations upon receipt of operator confirmation.



A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Subject Matter to be Novel and Nonobvious

The following is an examiner’s statement of subject matter to be novel and nonobvious: 

Claims 1 which reciting an system discloses.
An artificially-intelligent, continuously-updating, centralized database identifier repository system comprising: 
a plurality of databases; 
wherein the artificially-intelligent, continuously-updating, centralized database identifier repository system: 
reviews the plurality of databases, each database included in the plurality of databases comprising one or more tables, in order to determine: 
duplicate records within the plurality of databases; 
comparable records within the plurality of databases; and 
a utilization metric for each table included within the plurality of databases; 
based on the review:
identifies one or more recommendations for database synchronization and/or database usage optimization;
 ranks the tables included in the plurality of databases based on the utilization metric, wherein more- frequently-used tables receive a relatively higher ranking with respect to the other members of the plurality of databases and less-frequently-used tables receive a relatively lower ranking with respect to the other members of the plurality of databases; 
determines and assigns memory locations for each table, said memory locations including a plurality of memory locations associated with shorter than a threshold response time and a plurality of locations associated with greater than the threshold response time, wherein tables with greater than a threshold frequency are assigned to memory - 14 -locations with shorter than the threshold response time and tables with lower than the threshold frequency are assigned to memory locations with greater than the threshold response time; 
displays the recommendations to an operator; and 
executes the recommendations upon receipt of operator confirmation.

The closest art of record Singhal et al. (US 8,185,534 B1) (IDS 8/19/2021), discloses a plurality of source records which are obtained from a plurality of source record databases. In addition to a consolidation data record for conciliating said records. This distinguishes over the claimed invention because the claimed invention requires identifies one or more recommendations for database synchronization and/or database usage optimization; ranks the tables included in the plurality of databases based on the utilization metric, wherein more- frequently-used tables receive a relatively higher ranking with respect to the other members of the plurality of databases and less-frequently-used tables receive a relatively lower ranking with respect to the other members of the plurality of databases; determines and assigns memory locations for each table, said memory locations including a plurality of memory locations associated with shorter than a threshold response time and a plurality of locations associated with greater than the threshold response time, wherein tables with greater than a threshold frequency are assigned to memory - 14 -locations with shorter than the threshold response time and tables with lower than the threshold frequency are assigned to memory locations with greater than the threshold response time. 

The closest art of record Reza et al. (US 2017/0083415 A1) (IDS 8/19/2021), discloses a fault tolerant method and system for generating fault distribution table for entry to copy of data records. This distinguishes over the claimed invention because the claimed invention requires identifies one or more recommendations for database synchronization and/or database usage optimization; ranks the tables included in the plurality of databases based on the utilization metric, wherein more- frequently-used tables receive a relatively higher ranking with respect to the other members of the plurality of databases and less-frequently-used tables receive a relatively lower ranking with respect to the other members of the plurality of databases; determines and assigns memory locations for each table, said memory locations including a plurality of memory locations associated with shorter than a threshold response time and a plurality of locations associated with greater than the threshold response time, wherein tables with greater than a threshold frequency are assigned to memory - 14 -locations with shorter than the threshold response time and tables with lower than the threshold frequency are assigned to memory locations with greater than the threshold response time.

The closest art of record Horowitz et al. (US 2017/0286518 A1) (IDS 8/19/2021), discloses a various aspect which monitored and maintains a distributed database deployments. This distinguishes over the claimed invention because the claimed invention requires identifies one or more recommendations for database synchronization and/or database usage optimization; ranks the tables included in the plurality of databases based on the utilization metric, wherein more- frequently-used tables receive a relatively higher ranking with respect to the other members of the plurality of databases and less-frequently-used tables receive a relatively lower ranking with respect to the other members of the plurality of databases; determines and assigns memory locations for each table, said memory locations including a plurality of memory locations associated with shorter than a threshold response time and a plurality of locations associated with greater than the threshold response time, wherein tables with greater than a threshold frequency are assigned to memory - 14 -locations with shorter than the threshold response time and tables with lower than the threshold frequency are assigned to memory locations with greater than the threshold response time.

The closest art of record Olsen et al. (US 2014/0114818 A1) (IDS 8/19/2021), discloses a recurring management system a first unit of data and second unit data received. In addition to extracting one or more parameters of a predefined data object. This distinguishes over the claimed invention because the claimed invention requires identifies one or more recommendations for database synchronization and/or database usage optimization; ranks the tables included in the plurality of databases based on the utilization metric, wherein more- frequently-used tables receive a relatively higher ranking with respect to the other members of the plurality of databases and less-frequently-used tables receive a relatively lower ranking with respect to the other members of the plurality of databases; determines and assigns memory locations for each table, said memory locations including a plurality of memory locations associated with shorter than a threshold response time and a plurality of locations associated with greater than the threshold response time, wherein tables with greater than a threshold frequency are assigned to memory - 14 -locations with shorter than the threshold response time and tables with lower than the threshold frequency are assigned to memory locations with greater than the threshold response time.

Claims 6 which reciting an system discloses.
A centralized database identifier system comprising: 
a plurality of databases, the plurality of databases comprising a plurality of data elements, each data element being associated with data included in one or more of the plurality of databases; 
- 15 -a plurality of database identifiers, each database identifier identifying a database included within the plurality of databases; and 
a linkage between each data element and one or more database identifiers, each of the one or more database identifiers identifying a database, included in the plurality of databases, that includes data associated with each data element; 
wherein the system: 
reviews the plurality of databases in order to determine: 
duplicate data elements within the plurality of databases; 
comparable data elements within the plurality of database; and a 
utilization metric for each data element included within the plurality of databases; 
based on the review: 
identifies one or more recommendations for database synchronization and/or database usage optimization; 
ranks the data elements included in the plurality of database, and the linked database identifiers, based on the utilization metric, wherein more-frequently-used data elements receive a relatively higher ranking within respect to the other members of the plurality of databases and less-frequently-used data elements receive a relatively lower ranking with respect to the other members of the plurality of databases; and 
determines and assigns memory locations for each data element, said memory locations including a plurality of memory locations associated with shorter than a threshold response time and a plurality of locations - 16 -associated with greater than the threshold response time, wherein data elements with greater than a threshold frequency are assigned to memory locations with shorter than the threshold response time and data elements with lower than the threshold frequency are assigned to memory locations with greater than the threshold response time; 
displays the recommendations to an operator; and 
executes the recommendations upon receipt of operator confirmation.

The closest art of record Singhal et al. (US 8,185,534 B1) (IDS 8/19/2021), discloses a plurality of source records which are obtained from a plurality of source record databases. In addition to a consolidation data record for conciliating said records. This distinguishes over the claimed invention because the claimed invention requires identifies one or more recommendations for database synchronization and/or database usage optimization; ranks the data elements included in the plurality of database, and the linked database identifiers, based on the utilization metric, wherein more-frequently-used data elements receive a relatively higher ranking within respect to the other members of the plurality of databases and less-frequently-used data elements receive a relatively lower ranking with respect to the other members of the plurality of databases; and determines and assigns memory locations for each data element, said memory locations including a plurality of memory locations associated with shorter than a threshold response time and a plurality of locations - 16 -associated with greater than the threshold response time, wherein data elements with greater than a threshold frequency are assigned to memory locations with shorter than the threshold response time and data elements with lower than the threshold frequency are assigned to memory locations with greater than the threshold response time. 

The closest art of record Reza et al. (US 2017/0083415 A1) (IDS 8/19/2021), discloses a fault tolerant method and system for generating fault distribution table for entry to copy of data records. This distinguishes over the claimed invention because the claimed invention requires identifies one or more recommendations for database synchronization and/or database usage optimization; ranks the data elements included in the plurality of database, and the linked database identifiers, based on the utilization metric, wherein more-frequently-used data elements receive a relatively higher ranking within respect to the other members of the plurality of databases and less-frequently-used data elements receive a relatively lower ranking with respect to the other members of the plurality of databases; and determines and assigns memory locations for each data element, said memory locations including a plurality of memory locations associated with shorter than a threshold response time and a plurality of locations - 16 -associated with greater than the threshold response time, wherein data elements with greater than a threshold frequency are assigned to memory locations with shorter than the threshold response time and data elements with lower than the threshold frequency are assigned to memory locations with greater than the threshold response time.

The closest art of record Horowitz et al. (US 2017/0286518 A1) (IDS 8/19/2021), discloses a various aspect which monitored and maintains a distributed database deployments. This distinguishes over the claimed invention because the claimed invention requires identifies one or more recommendations for database synchronization and/or database usage optimization; ranks the data elements included in the plurality of database, and the linked database identifiers, based on the utilization metric, wherein more-frequently-used data elements receive a relatively higher ranking within respect to the other members of the plurality of databases and less-frequently-used data elements receive a relatively lower ranking with respect to the other members of the plurality of databases; and determines and assigns memory locations for each data element, said memory locations including a plurality of memory locations associated with shorter than a threshold response time and a plurality of locations - 16 -associated with greater than the threshold response time, wherein data elements with greater than a threshold frequency are assigned to memory locations with shorter than the threshold response time and data elements with lower than the threshold frequency are assigned to memory locations with greater than the threshold response time.

The closest art of record Olsen et al. (US 2014/0114818 A1) (IDS 8/19/2021), discloses a recurring management system a first unit of data and second unit data received. In addition to extracting one or more parameters of a predefined data object. This distinguishes over the claimed invention because the claimed invention requires identifies one or more recommendations for database synchronization and/or database usage optimization; ranks the data elements included in the plurality of database, and the linked database identifiers, based on the utilization metric, wherein more-frequently-used data elements receive a relatively higher ranking within respect to the other members of the plurality of databases and less-frequently-used data elements receive a relatively lower ranking with respect to the other members of the plurality of databases; and determines and assigns memory locations for each data element, said memory locations including a plurality of memory locations associated with shorter than a threshold response time and a plurality of locations - 16 -associated with greater than the threshold response time, wherein data elements with greater than a threshold frequency are assigned to memory locations with shorter than the threshold response time and data elements with lower than the threshold frequency are assigned to memory locations with greater than the threshold response time.

Claims 13 which reciting an method discloses.
an artificially- intelligent centralized key data repository, the method comprising: 
reviewing a plurality of databases, each database included in the plurality of databases comprising one or more data elements; 
based on the reviewing, determining: 
duplicate data elements within the plurality of databases; 
- 18 -comparable data elements within the plurality of databases; 
a utilization metric for each data element included within the plurality of databases; 
ranking the data elements included in the plurality of databases based on the utilization metric, wherein more frequently used data elements receive higher ranking and less frequently used data elements receive lower ranking; 
determining and assigning memory locations for each data element, the memory locations including a plurality of memory locations with shorter than a threshold response time and a plurality of locations with greater than the threshold response time, wherein data elements with greater than a threshold frequency are assigned to memory locations with shorter than the threshold response time and data elements with lower than the threshold frequency are assigned to memory locations with greater than the threshold response time; 
identifying one or more recommendations for database synchronization and/or database usage optimization;
displaying the recommendations to operator; and 
executing the recommendations upon receipt of operator confirmation.

The closest art of record Singhal et al. (US 8,185,534 B1) (IDS 8/19/2021), discloses a plurality of source records which are obtained from a plurality of source record databases. In addition to a consolidation data record for conciliating said records. This distinguishes over the claimed invention because the claimed invention requires a utilization metric for each data element included within the plurality of databases; ranking the data elements included in the plurality of databases based on the utilization metric, wherein more frequently used data elements receive higher ranking and less frequently used data elements receive lower ranking; determining and assigning memory locations for each data element, the memory locations including a plurality of memory locations with shorter than a threshold response time and a plurality of locations with greater than the threshold response time, wherein data elements with greater than a threshold frequency are assigned to memory locations with shorter than the threshold response time and data elements with lower than the threshold frequency are assigned to memory locations with greater than the threshold response time; identifying one or more recommendations for database synchronization and/or database usage optimization.

The closest art of record Reza et al. (US 2017/0083415 A1) (IDS 8/19/2021), discloses a fault tolerant method and system for generating fault distribution table for entry to copy of data records. This distinguishes over the claimed invention because the claimed invention requires a utilization metric for each data element included within the plurality of databases; ranking the data elements included in the plurality of databases based on the utilization metric, wherein more frequently used data elements receive higher ranking and less frequently used data elements receive lower ranking; determining and assigning memory locations for each data element, the memory locations including a plurality of memory locations with shorter than a threshold response time and a plurality of locations with greater than the threshold response time, wherein data elements with greater than a threshold frequency are assigned to memory locations with shorter than the threshold response time and data elements with lower than the threshold frequency are assigned to memory locations with greater than the threshold response time; identifying one or more recommendations for database synchronization and/or database usage optimization.

The closest art of record Horowitz et al. (US 2017/0286518 A1) (IDS 8/19/2021), discloses a various aspect which monitored and maintains a distributed database deployments. This distinguishes over the claimed invention because the claimed invention requires a utilization metric for each data element included within the plurality of databases; ranking the data elements included in the plurality of databases based on the utilization metric, wherein more frequently used data elements receive higher ranking and less frequently used data elements receive lower ranking; determining and assigning memory locations for each data element, the memory locations including a plurality of memory locations with shorter than a threshold response time and a plurality of locations with greater than the threshold response time, wherein data elements with greater than a threshold frequency are assigned to memory locations with shorter than the threshold response time and data elements with lower than the threshold frequency are assigned to memory locations with greater than the threshold response time; identifying one or more recommendations for database synchronization and/or database usage optimization.

The closest art of record Olsen et al. (US 2014/0114818 A1) (IDS 8/19/2021), discloses a recurring management system a first unit of data and second unit data received. In addition to extracting one or more parameters of a predefined data object. This distinguishes over the claimed invention because the claimed invention requires a utilization metric for each data element included within the plurality of databases; ranking the data elements included in the plurality of databases based on the utilization metric, wherein more frequently used data elements receive higher ranking and less frequently used data elements receive lower ranking; determining and assigning memory locations for each data element, the memory locations including a plurality of memory locations with shorter than a threshold response time and a plurality of locations with greater than the threshold response time, wherein data elements with greater than a threshold frequency are assigned to memory locations with shorter than the threshold response time and data elements with lower than the threshold frequency are assigned to memory locations with greater than the threshold response time; identifying one or more recommendations for database synchronization and/or database usage optimization.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claimed elements. Therefore claims 1 – 19 are allowed. 

Claim 1 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. In addition to filling a terminal disclaimer in order to overcome the non-statutory double patenting rejection. 

Claims 2 – 5 and 7 – 12, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 for the same reasons as claims 1 and 6 above due to their respective dependency on claims 1 and 6. In addition to filling a terminal disclaimer in order to overcome the non-statutory double patenting rejection.

Claims 13 – 19 would be allowable if filling a terminal disclaimer in order to overcome the non-statutory double patenting rejection. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ravipati et al. (US 2017/0116298 A1) discloses source PDB accepts write operation in cloning data from a source data block reference to a time stamp.

RIEGER (US 2011/0066601 A1) discloses information lifecycle cross-system reconciliation, a number of reconciliation indicators for a certain type of data.

Fujiwara et al. (US 6,381,601 B1) discloses a high speed process for grouping the records having the identical values of one or more columns.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167 

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167